GRAVES, Justice,
dissenting.
I join in the dissent by Justice Lambert. I write this concurrence to his dissent to point out that under the egregious set of facts in this case, harm to innocent victims was just as foreseeable as if a starving man-eating tiger who had been released away from civilization would devour people within the near future. Indeed, there appears to be a double standard in assigning responsibility for negligence when comparing the state to private interests.
LAMBERT and STUMBO, JJ., join this dissenting opinion.